 



EXHIBIT 10

AMERICAN STANDARD COMPANIES INC.

2002 OMNIBUS INCENTIVE PLAN

SECTION 1.

PURPOSE

          The purpose of the Plan is to foster and promote the long-term
financial success of the Company and materially increase shareholder value by
(a) providing flexibility to the Company to implement annual and long term
incentives that are consistent with the Company’s goals, (b) encouraging and
providing for the acquisition of an ownership interest in the Company by
Employees, and (c) enabling the Company to attract and retain the services of
world-class leaders upon whose judgment, interest and special effort the
successful conduct of its operations is largely dependent.

SECTION 2.

DEFINITIONS

            2.1     Definitions. Whenever used herein, the following terms shall
have the respective meanings set forth below:



  (a)   “Act” means the Securities Exchange Act of 1934, as amended.     (b)  
“Adjustment Event” shall mean any stock dividend, stock split or share
combination of, or extraordinary cash dividend on, the Common Stock or
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below Fair Market Value, or other similar event
affecting the Common Stock of the Company.     (c)   “Annual Incentive Award”
means an Incentive Award made pursuant to Section 9 with a Performance Cycle of
one year or less.     (d)   “Beneficial Owner” means any “person”, as such term
is used in Section 13(d) of the Act, who, directly or indirectly, has or shares
the right to vote or dispose of such securities or otherwise has “beneficial
ownership” of such securities (within the meaning of Rule 13d-3 and Rule 13d-5
under the Act), including pursuant to any agreement, arrangement or
understanding (whether or not in writing).     (e)   “Board” means the Board of
Directors of the Company.     (f)   “Cause” means a Participant’s
(i) dishonesty, fraud or misrepresentation, (ii) the Participant’s engaging in
conduct that is injurious to the Company or any Subsidiary in any way,
including, but not limited to by way of damage to its reputation or standing in
the industry, (iii) the Participant’s having been convicted of, or entered a
plea of nolo contendere to, a crime that constitutes a felony; (iv) the breach
by the Participant of any written covenant or agreement with the Company or any
Subsidiary not to disclose or misuse any information pertaining to, or misuse
any property of, the Company or any Subsidiary or (v) a material violation by
the Participant of any policy of the Company or any Subsidiary.     (g)  
“Change of Control” shall mean the occurrence of any of the following events:



  (i)   any “person”, as such term is used in Section 13(d) of the Act (other
than the Company, any Subsidiary or any employee benefit plan maintained by the
Company or any Subsidiary (or any trustee or other fiduciary thereof)) is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 20% or more of

1



--------------------------------------------------------------------------------



 





      the combined voting power of the Company’s then-outstanding securities,
provided, however, that an acquisition of securities of the Company representing
less than 25% of the combined voting power shall not constitute a Change of
Control if, prior to meeting the 20% threshold, the members of the Board who are
not Employees unanimously adopt a resolution consenting to such acquisition by
such Beneficial Owners;       (ii) during any consecutive 24-month period,
individuals who at the beginning of such period constitute the Board, together
with those individuals who first become directors during such period (other than
by reason of an agreement with the Company or the Board in settlement of a proxy
contest for the election of directors) and whose election or nomination for
election to the Board was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved
(the “Continuing Directors”), cease for any reason to constitute a majority of
the Board;       (iii)   the consummation of any merger, consolidation,
recapitalization or reorganization involving the Company, other than any such
transaction immediately following which the persons who were the Beneficial
Owners of the outstanding voting securities of the Company immediately prior to
such transaction are the Beneficial Owners of at least 55% of the total voting
power represented by the voting securities of the entity surviving such
transaction or the ultimate parent of such entity in substantially the same
relative proportions as their ownership of the Company’s voting securities
immediately prior to such transaction; provided that, such continuity of
ownership (and preservation of relative voting power) shall be deemed to be
satisfied if the failure to meet such threshold (or to preserve such relative
voting power) is due solely to the acquisition of voting securities by an
employee benefit plan of the Company, such surviving entity, any Subsidiary or
any subsidiary of such surviving entity;       (iv) the sale of substantially
all of the assets of the Company to any person other than any Subsidiary or any
entity in which the Beneficial Owners of the outstanding voting securities of
the Company immediately prior to such sale are the Beneficial Owners of at least
55% of the total voting power represented by the voting securities of such
entity or the ultimate parent of such entity in substantially the same relative
proportions as their ownership of the Company’s voting securities immediately
prior to such transaction; or       (v) the shareholders of the Company approve
a plan of complete liquidation or dissolution of the Company.     (h) “Change of
Control Settlement Value” shall mean, with respect to a share of Common Stock,
the excess of the Change of Control Stock Value over the option price of the
Option or the base price of the Stock Appreciation Right covering such share of
Common Stock, provided that, with respect to any Option which is an Incentive
Stock Option immediately prior to the election to receive the Change of Control
Settlement Value, the Change of Control Settlement Value shall not exceed the
maximum amount permitted for such Option to continue to qualify as an Incentive
Stock Option.     (i) “Change of Control Stock Value” shall mean the value of a
share of Common Stock determined as follows:       (i) if the Change of Control
results from an event described in clause (iii) of the Change of Control
definition, the highest per share price paid for shares of Common Stock of the
Company in the transaction resulting in the Change of Control; or       (ii) if
the Change of Control results from an event described in clause (i), (ii)
(iv) or (v) of the Change of Control definition and no event described in clause
(iii) of the Change of Control definition has occurred in connection with such
Change of Control, the highest sale price of a share of Common Stock of the
Company on any trading day during the

2



--------------------------------------------------------------------------------



 





      60 consecutive trading days immediately preceding and following the date
of such Change of Control as reported on the New York Stock Exchange Composite
Tape, or other national securities exchange on which the Common Stock is traded,
and published in The Wall Street Journal.  

  (j)   “Code” means the Internal Revenue Code of 1986, as amended.  

  (k)   “Committee” means the Management Development and Nominating Committee of
the Board (or such other committee of the Board that the Board shall designate),
which shall consist of two or more members, each of whom shall be a non-employee
director within the meaning of Rule 16b-3, as promulgated under the Act and
serving at the pleasure of the Board. Notwithstanding the foregoing, with
respect to Incentive Awards granted to non-employee directors, the Committee
shall mean the entire Board.  

  (l)   “Common Stock” means the common stock of the Company, par value $0.01
per share.  

  (m)   “Company” means American Standard Companies Inc., a Delaware
corporation, and any successor thereto.  

  (n)   “Disability” means a Participant’s inability, due to reasonably
documented physical or mental illness, for more than six months to perform his
duties with the Company or a Subsidiary on a full time basis if, within 30 days
after written notice of termination has been given to such Participant, he shall
not have returned to the full time performance of his duties.  

  (o)   “Dividend Equivalents” means an amount equal to the cash dividends paid
by the Company upon one share of Common Stock for each Restricted Unit or
property distributions awarded to a Participant in accordance with Section 8 of
the Plan.  

  (p)   “Employee” means an individual who is paid on the payroll of the Company
or one of its Subsidiaries, and is classified on the employer’s human resource
payroll system as a regular full-time or regular part-time employee.  

  (j)   “Executive Officer” means each person who is an officer of the Company
or any Subsidiary and who is subject to the reporting requirements under
Section 16(a) of the Act.  

  (r)   “Fair Market Value” means, on any date, the average of the highest and
lowest sales price reported for such day on the principal national exchange on
which the Common Stock is listed for trade or the average of the highest and
lowest bid and asked prices on such date as reported on the principal nationally
recognized system of price quotation on which the Common Stock is listed. In the
event that there are no Common Stock transactions reported on such exchange or
system on such date, Fair Market Value shall mean the closing price on the
immediately preceding date on which Common Stock transactions were so reported.
 

  (s)   “Family Member” means as to a Participant, any (i) child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, mother-in-law,
father-in-law, son-in-law or daughter-in-law (including adoptive relationships),
(ii) trusts for the exclusive benefit of one or more such persons and/or the
Participant and (iii) other entity owned solely by one or more such persons
and/or the Participant.  

  (t)   “Incentive Award” means the award of an Annual Incentive Award, a
Long-Term Incentive Award, an Option, a Stock Appreciation Right, a Restricted
Unit, or Restricted Stock under the Plan and shall also include an award of
Common Stock or Restricted Units made in conjunction with other incentive
programs established by the Company and so designated by the Committee.  

  (u)   “Long-Term Incentive Award” means an Incentive Award made pursuant to
Section 9 with a Performance Cycle of two years or more.  

  (v)   “Option” means the right to purchase Common Stock at a stated price for
a specified period of time. For purposes of the Plan, an Option may be either
(i) an “Incentive Stock Option” with the meaning of Section 422 of the Code or
(ii) an Option which is not an Incentive Stock Option (a “Non-Qualified Stock
Option”).

3



--------------------------------------------------------------------------------



 





  (w)   “Participant” means any Employee or any non-employee director of the
Company designated by the Committee to receive an Incentive Award under the
Plan, provided that non-employee directors shall not be eligible for Annual
Incentive Awards, Long-Term Incentive Awards or Incentive Stock Options.     (x)
  “Performance Cycle” means the period selected by the Committee during which
the performance of the Company or any Subsidiary or unit thereof or any
individual is measured for the purpose of determining the extent to which an
Incentive Award subject to Performance Goals has been earned.     (y)  
“Performance Goals” means the objectives for the Company, any Subsidiary or
business unit thereof or individual that may be established by the Committee for
a Performance Cycle with respect to any performance based Incentive Awards
contingently awarded under the Plan. The Performance Goals for Incentive Awards
that are intended to constitute “performance-based” compensation within the
meaning of Section 162(m) of the Code shall be based on one or more of the
following measures: sales, gross revenues, gross margins, earnings per share,
internal rate of return, return on equity, return on capital, net income (before
or after taxes), management net income, operating income, operating income
before interest expense and taxes (“OEBIT”), segment income, cash flow, free
cash flow or stock price. Performance Goals may reflect absolute entity
performance or a relative comparison of entity performance to the performance of
a peer group or other external measure.     (z)   “Plan” means the American
Standard Companies Inc. 2002 Omnibus Incentive Plan, as set forth herein and as
the same may be amended from time to time.     (aa)   “Restricted Period” means
the period during which Restricted Units or shares of Restricted Stock are
subject to forfeiture or restrictions on transfer (if applicable) pursuant to
Section 8 of the Plan.     (bb)   “Restricted Stock” means Common Stock awarded
to a Participant pursuant to the Plan which is subject to forfeiture and
restrictions on transferability in accordance with Section 8 of the Plan.    
(cc)   “Restricted Unit” means a Participant’s right to receive pursuant to the
Plan one share of Common Stock at the end of a specified period of time, which
right is subject to forfeiture in accordance with Section 8 of the Plan.    
(dd)   “Retirement” means termination of a Participant’s employment on or after
the Participant attains (i) age 55 with 5 years of service or (ii) age 50 with
10 years of service.     (ee)   “Stock Appreciation Right” means the right to
receive a payment from the Company, in cash or Common Stock, in an amount
determined under Section 7 of the Plan.     (ff)   “Subsidiary” means any
corporation, partnership or limited liability company in which the Company owns,
directly or indirectly, 50% or more of the total combined voting power of all
classes of stock of such corporation or of the capital interest or profits
interest of such partnership.

        2.2.     Gender and Number. Except when otherwise indicated by the
context, words in the masculine gender used in the Plan shall include the
feminine gender, the singular shall include the plural, and the plural shall
include the singular.

SECTION 3.

ELIGIBILITY AND PARTICIPATION

          Participants in the Plan shall be those Employees and non-employee
directors selected by the Committee to participate in the Plan.

4



--------------------------------------------------------------------------------



 



SECTION 4.

ADMINISTRATION

        4.1     Power to Grant and Establish Terms of Incentive Awards. The
Committee shall have the authority, subject to the terms of the Plan, to
determine the Participants to whom Incentive Awards shall be granted and the
terms and conditions of any and all Incentive Awards, including but not limited
to the number of shares of Common Stock to be covered by each Incentive Award,
the time or times at which Incentive Awards shall be granted, and the terms and
provisions of the instruments by which Options shall be evidenced; to designate
Options as Incentive Stock Options or Non-Qualified Stock Options; to determine
the period of time during which restrictions on Restricted Stock or Restricted
Units shall remain in effect; and to establish and administer any Performance
Goals applicable to Incentive Awards granted hereunder, as well as to determine
Participants’ target Annual Incentive and Long-Term Incentive Awards. The proper
officers of the Company may suggest to the Committee the Participants who should
receive Incentive Awards. The terms and conditions of each Incentive Award shall
be determined by the Committee at the time of grant, and such terms and
conditions shall not be subsequently changed in a manner which would be adverse
to the Participant without the consent of the Participant to whom such Incentive
Award has been granted. The Committee may establish different terms and
conditions for different Participants receiving Incentive Awards and for the
same Participant for each Incentive Award such Participant may receive, whether
or not granted at different times. The grant of any Incentive Award to any
Participant shall neither entitle such Participant to, nor disqualify him from,
the grant of any other Incentive Awards. Notwithstanding anything else contained
in the Plan to the contrary, the Committee may delegate, subject to such terms
and conditions or guidelines as it shall determine, to any employee of the
Company or to a committee of employees of the Company any portion of its
authority and powers under the Plan with respect to Participants who are not
Executive Officers.

        4.2     Administration. The Committee shall be responsible for the
administration of the Plan. Any Incentive Award granted by the Committee may be
subject to such conditions, not inconsistent with the terms of the Plan, as the
Committee shall determine. The Committee, by majority action thereof, is
authorized to prescribe, amend and rescind rules and regulations relating to the
Plan, to provide for conditions deemed necessary or advisable to protect the
interests of the Company to interpret the Plan and to make all other
determinations necessary or advisable for the administration and interpretation
of the Plan to carry out its provisions and purposes. Determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan shall be final, binding and conclusive for all purposes
and upon all persons. The Committee may consult with legal counsel, who may be
counsel to the Company, and shall not incur any liability for any action taken
in good faith in reliance upon the advice of counsel.

        4.3     Participants Based Outside the United States. Notwithstanding
anything to the contrary herein, the Committee, in order to conform with
provisions of local laws and regulations in foreign countries in which the
Company or its Subsidiaries operate, shall have sole discretion to (i) modify
the terms and conditions of Incentive Awards granted to Participants employed
outside the United States, (ii) establish subplans with modified exercise
procedures and such other modifications as may be necessary or advisable under
the circumstances presented by local laws and regulations, provided that no more
than 1,000,000 shares shall be issued as Incentive Awards under such subplans;
and (iii) take any action which it deems advisable to obtain, comply with or
otherwise reflect any necessary governmental regulatory procedures, exemptions
or approvals with respect to the Plan or any subplan established hereunder.

        4.4     Newly Eligible Participants. The Committee shall be entitled to
make such rules, determinations and adjustments as it deems appropriate with
respect to any Participant who becomes eligible to receive a performance based
Incentive Award after the commencement of a Performance Cycle.

        4.5     Restrictive Covenants and Other Conditions. The Committee may
condition the grant of any Incentive Award under the Plan upon the Participant
to whom such Incentive Award would be

5



--------------------------------------------------------------------------------



 



granted agreeing in writing to certain conditions in addition to the provisions
regarding exercisability of an Option or the vesting or payment of any other
Incentive Award (such as restrictions on the ability to transfer the underlying
shares of Common Stock) or covenants in favor of the Company and/or its
Subsidiaries (including, without limitation covenants not to compete, not to
solicit employees and customers that may have effect following the termination
of the Participant’s employment and after the Option has been exercised or the
Incentive Award has otherwise vested, including, without limitation, the
requirement that the Participant disgorge any profit, gain or other benefit
received in respect of the Incentive Award prior to any breach of any such
covenant by the Participant).

SECTION 5.

STOCK SUBJECT TO PLAN

        5.1     Number. Subject to the provisions of Section 5.3, the number of
shares of Common Stock available for Incentive Awards under the Plan shall be
5,500,000. The shares to be delivered under the Plan may consist, in whole or in
part, of Common Stock held in treasury or authorized but unissued Common Stock,
not reserved for any other purpose. The total number of shares of Common Stock
available under the Plan for Incentive Awards other than Options and Stock
Appreciation Rights shall not exceed 825,000. In determining the number of
shares issued under the Plan in circumstances where shares of Common Stock are
delivered to the Company in satisfaction of the exercise price of any Option or
to satisfy the withholding obligations of any Participant, only the net number
of shares actually issued shall be treated as issued hereunder and counted
against the limit set forth in this Section 5.1.

        5.2    Canceled, Terminated, or Forfeited Awards. Any shares of Common
Stock subject to an Incentive Award issued under this Plan which for any reason
expires, or is canceled, terminated or otherwise settled without the issuance of
any Common Stock (including, without limitation, any shares issued in connection
with a Restricted Stock award that are subsequently forfeited) shall again be
available under the Plan.

        5.3    Adjustment Due to Change in Capitalization. In the event of any
Adjustment Event, (i) the aggregate number of shares of Common Stock available
for Incentive Awards under Section 5.1, (ii) the aggregate limitations on the
number of shares that may be awarded as a particular type of Incentive Award or
that may be awarded to any particular Participant in any particular period under
Section 5.4 and (iii) the aggregate number of shares subject to outstanding
Incentive Awards and the respective prices and/or vesting criteria applicable to
outstanding Incentive Awards shall be proportionately adjusted to reflect, as
deemed equitable and appropriate by the Committee, an Adjustment Event. To the
extent deemed equitable and appropriate by the Committee, subject to any
required action by stockholders, in any merger, consolidation, reorganization,
liquidation, dissolution, or other similar transaction, any Incentive Award
granted under the Plan shall pertain to the securities and other property,
including cash, to which a holder of the number of shares of Common Stock
covered by the Incentive Award would have been entitled to receive in connection
with such event.

        Any shares of stock (whether Common Stock, shares of stock into which
shares of Common Stock are converted or for which shares of Common Stock are
exchanged or shares of stock distributed with respect to Common Stock) or cash
or other property received with respect to any award of Restricted Stock or
Restricted Units granted under the Plan as a result of any Adjustment Event or
any distribution of property shall, except as provided in Section 10 or as
otherwise provided by the Committee at or after the date an award of Restricted
Stock or Restricted Units is made by the Committee, be subject to the same terms
and conditions, including restrictions on transfer, as are applicable to such
shares of Restricted Stock or Restricted Units and any stock certificate(s)
representing or evidencing any shares of stock so received shall be legended in
such manner as the Company deems appropriate.

6



--------------------------------------------------------------------------------



 



        5.4    Incentive Award Limitations. Subject to Section 5.3:



      (a) the total number of shares of Common Stock subject to Options and
Stock Appreciation Rights awarded to any Participant during a calendar year may
not exceed 1,500,000;         (b) the total amount of any Restricted Stock or
Restricted Units that may be awarded to any Participant during a calendar year
shall not exceed 150,000 shares or units as the case may be;         (c) the
total amount of any Annual Incentive Award paid to any Participant during a
calendar year shall not exceed $3,000,000; and         (d) the total amount of
any Long-Term Incentive Award paid to any Participant during a calendar year
shall not exceed $4,500,000.

SECTION 6.

STOCK OPTIONS

        6.1     Grant of Options. Options may be granted to Participants at such
time or times as shall be determined by the Committee ; provided that, in no
event shall the Committee be permitted to grant Options conditioned on the
surrender or cancellation of previously granted Options. Options granted to
non-employee directors shall be in such amounts and intervals as determined by
the Board from time to time. Options granted under the Plan may be of two types:
(i) Incentive Stock Options and (ii) Non-Qualified Stock Options, except that no
Incentive Stock Option may be granted to a non-employee director or to any
Employee of a Subsidiary which is not a corporation (unless the Subsidiary is a
disregarded entity for Federal income tax purposes). The date of grant of an
Option under the Plan will be the date on which the Option is awarded by the
Committee or, if so determined by the Committee, the date on which occurs any
event the occurrence of which is an express condition precedent to the grant of
the Option. Subject to Section 5.4, the Committee shall determine the number of
Options, if any, to be granted to the Participant. Each Option shall be
evidenced by an electronic or written document that shall specify the type of
Option granted, the exercise price, the duration of the Option, the number of
shares of Common Stock to which the Option pertains, and such other terms and
conditions not inconsistent with the Plan as the Committee shall determine.

        6.2     Option Price. Non-Qualified Stock Options and Incentive Stock
Options granted pursuant to the Plan shall have an exercise price that is not
less than the Fair Market Value on the date the Option is granted. Except in the
event of an Adjustment Event, the Committee shall not have the power or
authority to reduce, whether through amendment or otherwise, the exercise price
of any outstanding Option.

        6.3     Exercise of Options. Options awarded to a Participant under the
Plan shall be exercisable at such times and shall be subject to such
restrictions and conditions including the performance of a minimum period of
service or the satisfaction of Performance Goals, as the Committee may impose
either at or after the time of grant of such Options, subject to the Committee’s
right to accelerate the exercisability of such Option in its discretion.
Notwithstanding the foregoing, unless otherwise determined by the Committee at
grant, Options shall become exercisable in three equal installments on each of
the first three anniversaries of the date of grant. Except as may be provided in
any provision approved by the Committee pursuant to this Section 6.3, after
becoming exercisable each installment shall remain exercisable until expiration,
termination or cancellation of the Option. An Option may be exercised from time
to time, in whole or in part, up to the total number of shares of Common Stock
with respect to which it is then exercisable. Notwithstanding the foregoing, no
Option shall be exercisable for more than 10 years after the date on which it is
granted.

        6.4     Payment. The Committee shall establish procedures governing the
exercise of Options. No shares shall be delivered pursuant to any exercise of an
Option unless arrangements satisfactory to the Committee have been made to
assure full payment of the exercise price therefor. Without limiting the

7



--------------------------------------------------------------------------------



 



generality of the foregoing, payment of the exercise price may be made (i) in
cash or cash equivalents, (ii) by exchanging shares of Common Stock which have
been owned by the Participant for at least six months’ at the time of exercise
(or such greater or lesser period as the Committee shall determine), (iii) by
any combination of the foregoing; provided that the combined value of all cash
and cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to the exercise price, (iv) through an arrangement with a broker approved by the
Company whereby payment of the exercise price is accomplished with the proceeds
of the sale of Common Stock or (v) through such other procedures as the
Committee may determine. As soon as administratively practicable after receipt
of a written exercise notice and payment of the exercise price in accordance
with this Section 6.4, the Company shall deliver to the Participant a
certificate or certificates representing the acquired shares of Common Stock.

        6.5      Settlement. At the time a Participant exercises an Option in
lieu of accepting payment of the exercise price of the Option and delivering the
number of shares of Common Stock for which the Option is being exercised, the
Committee may direct that the Company either (i) pay the Participant a cash
amount, or (ii) issue a lesser number of shares of Common Stock having a Fair
Market Value on the date of exercise, equal to the amount, if any, by which the
aggregate Fair Market Value of the shares of Common Stock as to which the Option
is being exercised exceeds the aggregate exercise price for such shares, based
on such terms and conditions as the Committee shall establish.

        6.6      Incentive Stock Options. Notwithstanding anything in the Plan
to the contrary, no term of the Plan relating to Incentive Stock Options shall
be interpreted, amended or altered, nor shall any discretion or authority
granted under the Plan be so exercised, so as to disqualify the Plan under
Section 422 of the Code, or, without the consent of any Participant affected
thereby, to cause any Incentive Stock Option previously granted to fail to
qualify for the Federal income tax treatment afforded under Section 421 of the
Code.

        6.7      Termination of Employment Due to Retirement. Unless otherwise
determined by the Committee at the time of grant, in the event a Participant’s
employment with the Company or a Subsidiary terminates by reason of Retirement,
any such Options granted to such Participant which are exercisable at the date
of such Participant’s termination of employment may be exercised at any time
during the remainder of the full term of such Options.

        6.8      Termination of Employment Due to Death or Disability. Unless
otherwise determined by the Committee at the time of grant, in the event a
Participant’s employment with the Company or a Subsidiary terminates by reason
of death or Disability, any such Options granted to such Participant which are
exercisable at the date of such Participant’s termination of employment may be
exercised by the Participant or the Participant’s designated beneficiary, and if
none is named, in accordance with Section 11.2, at any time during the remainder
of the full term of such Options.

        6.9      Termination of Employment for Cause. Unless otherwise
determined by the Committee at the time of grant, in the event a Participant’s
employment with the Company or a Subsidiary is terminated for Cause, all Options
granted to such Participant which are then outstanding (whether or not
exercisable prior to the date of such termination) shall be forfeited.

        6.10      Termination of Employment for Any Other Reason. Unless
otherwise determined by the Committee at or after the time of grant, in the
event a Participant’s employment with the Company or a Subsidiary terminates for
any reason other than one described in Section 6.7, 6.8 or 6.9, any Options
granted to such Participant which are exercisable at the date of such
Participant’s termination of employment shall be exercisable at any time prior
to 90 days following such Participant’s termination of employment or the
expiration of the term of such Options, whichever period is shorter.

        6.11      Cancellation of Unvested Options. Notwithstanding anything
else contained in this Section 6 to the contrary, unless otherwise determined by
the Committee at or after the time of grant, upon a Participant’s termination of
employment for any reason, including death, any Options granted to such
Participant which are not exercisable as of the date of such termination of
employment shall be cancelled.

8



--------------------------------------------------------------------------------



 



        6.12      Committee Discretion. Notwithstanding anything else contained
in this Section 6 to the contrary, the Committee may permit all or any portion
of any Options to be exercised following a Participant’s termination of
employment for any reason on such terms and subject to such conditions as the
Committee shall determine for a period up to and including, but not beyond, the
expiration of the term of such Options.

SECTION 7

STOCK APPRECIATION RIGHTS

        7.1      Grant of Stock Appreciation Rights. Stock Appreciation Rights
may be granted to any Participants, all Participants or any class of
Participants at such time or times as shall be determined by the Committee.
Stock Appreciation Rights maybe granted in tandem with an Option, or may granted
on a freestanding basis, not related to any Option. A grant of a Stock
Appreciation Right shall be evidenced in writing, whether as part of the
agreement governing the terms of the Option, if any, to which such Stock
Appreciation Rights relate or pursuant to a separate written agreement with
respect to freestanding Stock Appreciation Rights, in each case containing such
provisions not inconsistent with the Plan as the Committee shall approve.

        7.2      Terms and Conditions of Stock Appreciation Rights. Unless the
Committee shall otherwise determine, the terms and conditions (including,
without limitation, the exercise period of the Stock Appreciation Right, the
vesting schedule applicable thereto and the impact of any termination of service
on the Participant’s rights with respect to the Stock Appreciation Right)
applicable with respect to (i) Stock Appreciation Rights granted in tandem with
an Option shall be substantially identical (to the extent possible taking into
account the differences related to the character of the Stock Appreciation
Right) to the terms and conditions applicable to the tandem Options and
(ii) freestanding Stock Appreciation Rights shall be substantially identical (to
the extent possible taking into account the differences related to the character
of the Stock Appreciation Right) to the terms and conditions that would have
been applicable under Section 6 above were the grant of the Stock Appreciation
Rights a grant of an Option.

        7.3      Exercise of Tandem Stock Appreciation Rights. Stock
Appreciation Rights which are granted in tandem with an Option may only be
exercised upon the surrender of the right to exercise such Option for an
equivalent number of shares and may be exercised only with respect to the shares
of Common Stock for which the related Option is then exercisable.

        7.4      Payment of Stock Appreciation Right Amount. Upon exercise of a
Stock Appreciation Right, the holder shall be entitled to receive payment, in
cash, in shares of Common Stock or in a combination thereof, as determined by
the Committee, of an amount determined by multiplying the excess, if any, of the
Fair Market Value of a share of Common Stock at the date of exercise over the
Fair Market Value of a share of Common Stock on the date of grant, by the number
of shares of Common Stock with respect to which the Stock Appreciation Rights
are then being exercised.

SECTION 8.

RESTRICTED STOCK AND RESTRICTED UNITS

        8.1      Grant of Restricted Stock and Restricted Units. Any award made
hereunder of Restricted Stock or Restricted Units shall be subject to the terms
and conditions of the Plan and to any other terms and conditions not
inconsistent with the Plan (including, but not limited to, requiring the
Participant to pay the Company an amount equal to the par value per share for
each share of Restricted Stock awarded) as shall be prescribed by the Committee
in its sole discretion. As determined by the Committee, with respect to an award
of Restricted Stock, the Company shall either (i) transfer or issue to each
Participant to whom an award of Restricted Stock has been made the number of
shares of Restricted Stock specified by the Committee or (ii) hold such shares
of Restricted Stock for the benefit of the Participant for the Restricted
Period. In the case of an award of

9



--------------------------------------------------------------------------------



 



Restricted Units, no shares of Common Stock shall be issued at the time an award
is made, and the Company shall not be required to set aside a fund for the
payment of such award.

        8.2      Restrictions on Transferability. Shares of Restricted Stock may
not be sold, assigned, transferred, pledged, hypothecated or otherwise
encumbered by the Participant during the Restricted Period, except as
hereinafter provided. Notwithstanding the foregoing, the Committee may permit
(on such terms and conditions as it shall establish) shares of Restricted Stock
to be transferred during the Restricted Period pursuant to Section 12.1,
provided that any shares of Restricted Stock so transferred shall remain subject
to the provisions of this Section 8.

        8.3      Rights as a Shareholder. Except for the restrictions set forth
herein and unless otherwise determined by the Committee, the Participant shall
have all the rights of a shareholder with respect to such shares of Restricted
Stock, including but not limited to, the right to vote and the right to receive
dividends. A Participant shall not have any right, in respect of Restricted
Units awarded pursuant to the Plan, to vote on any matter submitted to the
Company’s stockholders until such time as the shares of Common Stock
attributable to such Restricted Units have been issued. At the discretion of the
Committee, a Participant’s Restricted Unit account may be credited with Dividend
Equivalents during the Restricted Period.

        8.4      Restricted Period. Unless the Committee shall otherwise
determine at or after the date an award of Restricted Stock or Restricted Units
is made to the Participant by the Committee, the Restricted Period shall
commence upon the date of grant and shall lapse with respect to the shares of
Restricted Stock or Restricted Units on the third anniversary of the date of
grant, unless sooner terminated as otherwise provided herein. Without limiting
the generality of the foregoing, the Committee may provide for termination of
the Restricted Period upon the achievement by the Participant of Performance
Goals specified by the Committee at the date of grant. The determination of
whether the Participant has achieved such Performance Goals shall be made by the
Committee in its sole discretion.

        8.5      Legend. Each certificate issued to a Participant in respect of
shares of Restricted Stock awarded under the Plan shall be registered in the
name of the Participant and shall be legended in such manner as the Company
deems appropriate.

        8.6      Death, Disability or Retirement. Unless the Committee shall
otherwise determine at the date of grant, if a Participant ceases to be employed
by the Company or any Subsidiary by reason of death, Disability or Retirement,
the Restricted Period will lapse as to a pro rated portion of the shares of
Restricted Stock and Restricted Units transferred or issued to such Participant
under the Plan based on the number of days the Participant actually worked since
the date the shares of Restricted Stock or Restricted Units were granted (or in
the case of an award which becomes vested in installments, since the date, if
any, on which the last installment of such Restricted Stock or Restricted Units
became vested); provided that, in the case of an award with respect to which the
restrictions will lapse, if at all, based on the attainment of Performance Goals
or targets, such vesting shall be deferred until the end of the applicable
performance period and be based on that number of shares of Restricted Stock or
Restricted Units, if any, that would have been earned based on the attainment or
partial attainment of such Performance Goals or targets. Any shares of
Restricted Stock or Restricted Units as to which the Restricted Period has not
lapsed at the date of a Participant’s termination of employment by reason of
death, Disability or Retirement (or which do not become vested after such date
under the preceding sentence) shall revert back to the Company upon such
Participant’s termination of employment (or, if applicable, such deferred
vesting date).

        8.7      Termination of Employment. Unless the Committee shall otherwise
determine at or after the date of grant, if a Participant ceases to be employed
by the Company or any Subsidiary for any reason other than those specified in
Section 8.6 at any time prior to the date when the Restricted Period lapses, all
shares of Restricted Stock held by the Participant shall revert back to the
Company and all Restricted Units and any Dividend Equivalents credited to such
Participant shall be forfeited upon the Participant’s termination of employment.

10



--------------------------------------------------------------------------------



 



        8.8     Issuance of New Certificates; Settlement of Restricted Units.
Upon the lapse of the Restricted Period with respect to any shares of Restricted
Stock, such shares shall no longer be subject to the restrictions imposed under
Section 8.2 and the Company shall issue or have issued new share certificates
without the legend described in Section 8.5 in exchange for those previously
issued. Upon the lapse of the Restricted Period with respect to any Restricted
Units, the Company shall deliver to the Participant, or the Participant’s
beneficiary or estate, as provided in Section 12.2, one share of Common Stock
for each Restricted Unit as to which restrictions have lapsed and any Dividend
Equivalents credited with respect to such Restricted Units and any interest
thereon. The Committee may, in its sole discretion, elect to pay cash or part
cash and part Common Stock in lieu of delivering only Common Stock for
Restricted Units. If a cash payment is made in lieu of delivering Common Stock,
the amount of such cash payment for each share of Common Stock to which a
Participant is entitled shall be equal to the Fair Market Value of the Common
Stock on the date on which the Restricted Period lapsed with respect to the
related Restricted Unit.

        8.9     Performance Related Awards. Notwithstanding anything else
contained in the Plan to the contrary and unless the Committee shall otherwise
determine at the time of grant, to the extent required to ensure that the grant
of an award of Restricted Shares or Restricted Units to an Executive Officer
(other than an award which will vest solely on the basis of the passage of time)
is deductible by the Company or such Subsidiary pursuant to Section 162(m) of
the Code, any such award shall become vested, if at all, upon the determination
by the Committee that Performance Goals established by the Committee have been
attained, in whole or in part.

SECTION 9.

ANNUAL AND LONG-TERM INCENTIVE AWARDS

        9.1     Annual Incentive Awards. Unless determined otherwise by the
Committee at or after the date of grant, Annual Incentive Awards shall be
payable in cash. If a Participant terminates employment before the end of a
Performance Cycle due to death, Disability or Retirement, such Participant or
his or her estate, shall be eligible to receive a prorated Annual Incentive
Award based on (i) in the case of death or Disability, full achievement of the
Participant’s Performance Goals for such Performance Cycle and (ii) in the case
of Retirement, the actual achievement of the Performance Goals for such
Performance Cycle, in each case prorated for the portion of the Performance
Cycle coming before the Participant’s termination of employment. Unless
determined otherwise by the Committee at or, in the case of any Participant who
is not an Executive Officer, after the date of grant, if a Participant
terminates employment before payment of an Annual Incentive Award is authorized
by the Committee for any reason other than death, Disability or Retirement, the
Participant shall forfeit all rights to such Annual Incentive Award.

        9.2     Long-Term Incentive Awards. Unless determined otherwise by the
Committee at or after the date of grant, Long-Term Incentive Awards shall be
payable in cash. If a Participant terminates employment before the end of a
Performance Cycle due to death, Disability or Retirement, such Participant or
his or her estate, shall be eligible to receive a prorated Long-Term Incentive
Award based (i) in the case of death or Disability, full achievement of the
Participant’s Performance Goals for such Performance Cycle and (ii) in the case
of Retirement, the actual achievement of the Performance Goals for such
Performance Cycle, in each case prorated for the portion of the Performance
Cycle coming before the Participant’s termination of employment. Unless
determined otherwise by the Committee at, or, in the case of a Participant who
is not an Executive Officer, after the date of grant, if a Participant
terminates employment before payment of a Long-Term Incentive Award is
authorized by the Committee for any reason other than death, Disability or
Retirement, the Participant shall forfeit all rights to such Long-Term Incentive
Award.

        9.3     Interpretation. Notwithstanding anything contained in the Plan
to the contrary, to the extent required to so qualify any Annual Incentive
Award, Long-Term Incentive Award, Restricted Unit or Restricted Stock intended
to be qualified as other performance based compensation within the meaning of
Section 162(m)(4)(c) of the Code, the Committee shall not be entitled to
exercise any

11



--------------------------------------------------------------------------------



 



discretion otherwise authorized under the Plan (such as the right to authorize
payout at a level above that dictated by the achievement of the relevant
Performance Goals) with respect to such Incentive Award if the ability to
exercise discretion (as opposed to the exercise of such discretion) would cause
such award to fail to qualify as other performance based compensation.

SECTION 10.

CHANGE OF CONTROL

        10.1          Accelerated Vesting and Payment. Subject to the provisions
of Section 10.2 below, in the event of a Change of Control each Option and Stock
Appreciation Right then outstanding shall be fully exercisable regardless of the
exercise schedule otherwise applicable to such Option and/or Stock Appreciation
Right and the Restricted Period shall lapse as to each share of Restricted Stock
and each Restricted Unit then outstanding. In connection with such a Change of
Control, the Committee may, in its discretion, provide that each Option and/or
Stock Appreciation Right shall, upon the occurrence of such Change of Control,
be canceled in exchange for a cash payment by the Company of the Change of
Control Settlement Value per share; provided that, if, following the Change of
Control and after taking into account any adjustment under Section 5.3 related
to such Change of Control, the securities underlying any Options or Stock
Appreciation Rights are not readily tradable on a public market, such a cash
settlement shall occur automatically without any further action by the
Committee.

        10.2          Alternative Awards. Notwithstanding Section 10.1, no
cancellation, acceleration of exercisability, vesting, cash settlement or other
payment shall occur with respect to any Option, Stock Appreciation Right,
Restricted Share or Restricted Unit if the Committee reasonably determines in
good faith prior to the occurrence of a Change of Control that such award shall
be honored or assumed, or new rights substituted therefor (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by a
Participant’s employer (or the parent or an affiliate of such employer)
immediately following the Change of Control; provided that any such Alternative
Award must:

     (i)              be based on stock which is traded on an established
securities market;    (ii)         provide such Participant with rights and
entitlements substantially equivalent to or better than the rights, terms and
conditions applicable under such award, including, but not limited to, an
identical or better exercise or vesting schedule and identical or better timing
and methods of payment;    (iii)         have substantially equivalent economic
value to such award (determined at the time of the Change in Control in
accordance with principles applicable under Section 424 of the Internal Revenue
Code); and    (iv)         have terms and conditions which provide that in the
event that the Participant’s employment or service is involuntarily terminated
for any reason (including, but not limited to a termination due to death,
Disability or for Cause) or Constructively Terminated (as defined below), all of
such Participant’s Option and/or SARs shall be deemed immediately and fully
exercisable, the Restricted Period shall lapse as to each of the Participant’s
outstanding Restricted Stock or Restricted Unit awards, and each such
Alternative Award shall be settled for a payment per each share of stock subject
to the Alternative Award in cash, in immediately transferable, publicly traded
securities or in a combination thereof, in an amount equal to, in the case of an
Option or SAR, the excess of the Fair Market Value of such stock on the date of
the Participant’s termination over the corresponding exercise or base price per
share and, in the case of any Restricted Stock or Restricted Stock Unit award,
the Fair Market Value of the number of shares of Common Stock subject or related
thereto.

12



--------------------------------------------------------------------------------



 



For this purpose, a Participant’s employment or service shall be deemed to have
been Constructively Terminated if, without the Participant’s written consent,
the Participant terminates employment or service within 120 days following
either (x) a material reduction in the Participant’s base salary or a
Participant’s incentive compensation opportunity, or (y) the relocation of the
Participant’s principal place of employment or service to a location more than
30 miles away from the Participant’s prior principal place of employment or
service.

        10.3           Annual Incentive and Long-Term Incentive Awards. In the
event of a Change of Control, (i) any Annual or Long-Term Incentive Awards
relating to Performance Cycles ending prior to the Change of Control which have
been earned but not paid shall become immediately payable in cash, (ii) any
Performance Cycle for which Annual Incentive Awards are outstanding shall end,
all Participants shall be deemed to have achieved a pro rata award equal to the
product of (a) such Participant’s target award opportunity for the Performance
Cycle in question and (b) a fraction, the numerator of which is the number of
full plus partial months that have elapsed since the beginning of such
Performance Cycle to the date on which the Change of Control occurs and the
denominator of which is twelve, the Company shall pay all such Annual Incentive
Awards within ten days of such Change of Control, and Participants may elect to
receive all payments in cash, and (iii) all then in progress Performance Cycles
for Long-Term Incentive Awards are outstanding shall end, all Participants shall
be deemed to have earned a pro rata award equal to the product of (a) such
Participant’s target award opportunity for the Performance Cycle in question and
(b) a fraction, the numerator of which is the number of full plus partial months
that have elapsed since the beginning of such Performance Cycle to the date on
which the Change of Control occurs, the denominator of which is the total number
of months in such Performance Cycle, the Company shall pay all such Long-Term
Incentive Awards within ten days of such Change of Control, and Participants may
elect to receive all such payments in cash.

        10.4          Termination of Employment Prior to Change of Control. In
the event that any Change of Control occurs as a result of any transaction
described in subclause (iii) or (iv) of the definition of such term, any
Participant whose employment is terminated due to death or Disability or by the
Company for any reason other than Cause on or after the date, if any, on which
the shareholders of the Company approve such transaction, but prior to the
consummation thereof, shall be treated, solely for purposes of this Plan
(including, without limitation, this Section 10), as continuing in the Company’s
employment until the occurrence of such Change of Control, and to have been
terminated immediately thereafter.

        10.5          No Amendment. Notwithstanding Section 11, the provisions
of this Section 10 may not be amended in any respect for two years following a
Change of Control.

SECTION 11.

AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

          Subject to Section 10.5, the Board may at any time terminate or
suspend the Plan, and from time to time may amend or modify the Plan.
Notwithstanding the foregoing, no action of the Board may, without the consent
of a Participant, alter or impair his or her rights under any previously granted
Incentive Award.

SECTION 12.

MISCELLANEOUS PROVISIONS

        12.1          Transferability of Awards. No Incentive Award granted
under the Plan may be sold, transferred, pledged or assigned, or otherwise
alienated or hypothecated, other than in accordance with Section 12.2 below, by
will or by laws of descent and distribution; provided that, the Committee may,
in the appropriate award grant or otherwise, permit transfers of Non-Statutory
Stock Options, Stock Appreciation Rights, Restricted Units or Restricted Shares
to Family Members (including, without limitation, transfers affected by a
domestic relations order) subject to such terms and conditions as the Committee
shall determine.

        12.2          Beneficiary Designation. Each Participant under the Plan
may from time to time name any beneficiary or beneficiaries (who may be named
contingently or successively) to whom any benefit under the Plan is to be paid
or by whom any right under the Plan is to be exercised in case of his death.
Each designation will revoke all prior designations by the same Participant,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Participant in writing with the Committee during his lifetime. In
the absence of any such designation, benefits remaining unpaid or Incentive
Awards outstanding at the Participant’s death shall be paid to or exercised by
the Participant’s surviving spouse, if any, or otherwise to or by his estate.

        12.3          No Guarantee of Employment. Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor confer upon any
Participant any right to continue in the employ

13



--------------------------------------------------------------------------------



 



of the Company or any Subsidiary or affiliate.

        12.4      Tax Withholding. The Company shall have the power to withhold,
or require a Participant to remit to the Company promptly upon notification of
the amount due, an amount, which may include shares of Common Stock, sufficient
to satisfy Federal, state and local, including foreign, withholding tax
requirements with respect to any Incentive Award (including payments made
pursuant to Section 9), and the Company may defer payment of cash or issuance or
delivery of Common Stock until such requirements are satisfied. The Committee
may, in its discretion, permit a Participant to elect, subject to such
conditions as the Committee shall impose (i) to have Common Stock otherwise
issuable or deliverable under the Plan withheld by the Company or (ii) to
deliver to the Company previously acquired shares of Common Stock, in each case,
having a Fair Market Value sufficient to satisfy not more than the Participant’s
statutory minimum Federal, state and local tax obligations associated with the
transaction.

        12.5      Indemnification. Each person who is or shall have been a
member of the Committee or of the Board shall be indemnified and held harmless
by the Company against and from any loss, cost, liability, or expense that may
be imposed upon or reasonably incurred by him in connection with or resulting
from any claim, action, suit, or proceeding to which he may be made a party or
in which he may be involved by reason of any action taken or failure to act
under the Plan, provided he shall give the Company an opportunity, at its own
expense, to handle and defend the same before he undertakes to handle and defend
it on his own behalf. The foregoing right of indemnification shall not be
exclusive and shall be independent of any other rights of indemnification to
which such persons may be entitled under the Company’s Articles of Incorporation
or By-laws, by contract, as a matter of law, or otherwise.

        12.6      No Limitation on Compensation. Nothing in the Plan shall be
construed to limit the right of the Company to establish other plans or to pay
compensation to its employees in cash or property, in a manner which is not
expressly authorized under the Plan.

        12.7      Requirements of Law. The granting of Incentive Awards and the
issuance of shares of Common Stock shall be subject to all applicable laws,
rules, and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.

        12.8      Governing Law. The Plan, and all Incentive Awards made and
actions taken thereunder, shall be construed in accordance with and governed by
the laws of the State of Delaware.

        12.9      Impact On Benefits. With the exception of Annual Incentive
Awards, which shall be compensation for purposes of calculating a Participant’s
rights under the Company’s employee benefit programs, Incentive Awards granted
under the Plan are not compensation for purposes of calculating an Employee’s
rights under any employee benefit program.

        12.10      Securities Law Compliance. Instruments evidencing Incentive
Awards may contain such other provisions, not inconsistent with the Plan, as the
Committee deems advisable, including a requirement that the Participant
represent to the Company in writing, when an Incentive Award is granted or when
he receives shares with respect to such Incentive Award (or at such other time
as the Committee deems appropriate) that he is accepting such Incentive Award,
or receiving or acquiring such shares (unless they are then covered by a
Securities Act of 1933 registration statement), for his own account for
investment only and with no present intention to transfer, sell or otherwise
dispose of such shares except such disposition by a legal representative as
shall be required by will or the laws of any jurisdiction in winding up the
estate of the Participant. Such shares shall be transferable, or may be sold or
otherwise disposed of only if the proposed transfer, sale or other disposition
shall be permissible pursuant to the Plan and if, in the opinion of counsel
satisfactory to the Company, such transfer, sale or other disposition at such
time will be in compliance with applicable securities laws.

        12.11      Term of Plan. If approved by shareholders, the Plan shall be
effective January 1, 2002. The Plan shall expire on the fifth anniversary of the
date on which it is approved by the shareholders (except as to Incentive Awards
outstanding on that date), unless sooner terminated pursuant to Section 11.

14